NO. 12-17-00215-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

BRESHAWN CATHEY,                                  §      APPEAL FROM THE 241ST
APPELLANT

V.                                                §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 37.3.
Appellant perfected his appeal on June 30, 2017. On August 28, this Court notified Appellant
that no clerk’s record had been filed and that the clerk filed a motion for extension of time to file
the record, citing nonpayment of the required preparation fee. Appellant was further advised that
the appeal would be presented to the Court for dismissal unless proof of full payment to the clerk
was provided to the Court no later than September 7, 2017.
       On September 5, this Court notified Appellant that the reporter’s record had not been
filed and that the reporter had notified the Court that no request or payment arrangements for the
reporter’s record had been made. Appellant was advised that briefs would be ordered on the
clerk’s record alone unless proof of written request to the court reporter and full payment for the
record was provided to this Court by September 15, 2017.
       These deadlines have now passed and no clerk’s or reporter’s records have been filed.
Appellant has not established indigence, paid, or made arrangements to pay, the fee for
preparation of the clerk’s or reporter’s records and has not provided proof of a written request for
the reporter’s record. See TEX. R. APP. P. 20.2, 35.3(a)(2), (b). Nor has he otherwise responded
to this Court’s August 28 and September 5 notices. Accordingly, we dismiss the appeal for want
of prosecution. See TEX. R. APP. P. 37.3(b), 43.2(f).
Opinion delivered September 20, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                 COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                         JUDGMENT

                                      SEPTEMBER 20, 2017


                                       NO. 12-17-00215-CR


                                    BRESHAWN CATHEY,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                               Appeal from the 241st District Court
                        of Smith County, Texas (Tr.Ct.No. 241-1702-16)

                  THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is hereby ORDERED, ADJUDGED and DECREED by this Court that the
appeal be dismissed for want of prosecution, and that the decision be certified to the court
below for observance.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.